UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-2285


DOROTHY M. JEFFRIES,

                  Plaintiff - Appellant,

             v.

WILLIAM CHAVIS, d/b/a Cape Fear Upholstery of Fayetteville,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-cv-00519-BO)


Submitted:    January 14, 2010              Decided:   January 20, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dorothy M. Jeffries, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dorothy    Jeffries        appeals      the    district      court’s    order

denying relief on her personal property damage complaint.                                  The

district court referred this case to a magistrate judge pursuant

to    28   U.S.C.   §    636(b)(1)(B)        (2006).          The     magistrate      judge

recommended       that   relief     be     denied      and    advised      Jeffries    that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.          Despite this warning, Jeffries failed to make

timely,       specific       objections          to     the        magistrate       judge’s

recommendation.

              The   timely       filing      of       specific       objections       to     a

magistrate      judge’s      recommendation            is    necessary       to    preserve

appellate review of the substance of that recommendation when

the     parties     have      been        warned       of     the     consequences          of

noncompliance.           Wright      v.    Collins,          766    F.2d    841,     845-46

(4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Jeffries has waived appellate review by filing objections that

were    neither     timely    nor    specific         to     the    magistrate     judge’s

recommendation, after receiving proper notice.                            Accordingly, we

deny Jeffries’s motion for a transcript at government expense

and affirm the judgment of the district court.

              We dispense with oral argument because the facts and

legal      contentions     are    adequately          presented      in    the    materials

                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3